Appellant insists that the evidence is insufficient, as a matter of law, to overturn the presumption of insanity attaching by reason of the Oklahoma judgment, and that we erred in reaching a contrary conclusion.
Attention is called to the fact that the undisputed evidence shows:
(a) That appellant, by force, brutally raped the prosecutrix, and assaulted, by inflicting serious injuries with a knife, her young male companion;
(b) That, while fleeing from the scene of the crime, and in attempting to make his escape, appellant was accosted by two farmers, who succeeded in taking him into custody, and who he attempted to kill;
(c) That, about four and one-half months prior to the commission of the crime, appellant was adjudged to be a lunatic and a person of unsound mind by a court of competent jurisdiction in the State of Oklahoma;
(d) That, as a result that adjudication, appellant was placed in a lunatic asylum of that State;
(e) That, twelve days thereafter, he escaped from that asylum and fled into this State, where he committed the crime for which he here stands convicted.
The Oklahoma judgment of insanity being valid, it is, under the full faith and credit provision of our Federal Constitution (Art. 4, Sec. 1), binding upon the courts of this State.
Regardless of the rule in other jurisdictions, it is now the settled law of this State, governing in the trial of criminal cases, that, when the insanity of an accused has once been shown to exist, as by judgment of the court, the presumption is that *Page 479 
insanity continues, and the burden is upon the State to prove beyond a reasonable doubt that the accused had regained his sanity at the time of the commission of the offense charged. Davidson v. State, 109 Tex.Crim. R., 4 S.W.2d 74; Glover v. State, 125 Tex.Crim. R., 69 S.W.2d 136; Kizer v. State, 130 Tex.Crim. R., 92 S.W.2d 439; Herring v. State, 141 Tex.Crim. R., 148 S.W.2d 416; Irons v. State, 142 Tex.Crim. R., 152 S.W.2d 359; Gunter v. State,139 Tex. Crim. 145, 139 S.W.2d 116.
In the instant case, the trial court, recognizing the law to be as stated, instructed the jury in accordance therewith and to the effect that, before a conviction would be authorized, it was required to find, from the testimony, beyond a reasonable doubt, that, at the time of the commission of the offense charged, appellant was sane and possessed sufficient mentality to know the nature and consequences of his act and the right and wrong of what he was doing.
The question thus presented for our determination is not without difficulty. On the one hand, the undisputed facts show appellant to be guilty of the crime of rape by assault, made in such a manner and under such circumstances as warranted the jury in assessing, as it did, the death penalty. On the other hand, if appellant was insane at the time he committed that crime, he cannot be punished therefor, because, regardless of the crime committed, "No act done in a state of insanity can be punished as an offense." (Art. 34, P. C.).
To overturn the presumption of insanity and to show that appellant was sane, the State relied upon the following testimony:
Dr. Hutcheson, the County Health Officer of Denton County, visited appellant in jail on two separate occasions, with a view of ascertaining his mental condition, and, after talking with and observing him and his acts and conduct, expressed the opinion that he was sane and was not a person of unsound mind at the time he was so adjudicated in the State of Oklahoma. Upon cross-examination, the doctor testified that it was his opinion that, if appellant was insane at the time he was so adjudicated in Oklahoma, he would not have recovered his sanity by the time he committed the offense charged, or at the time of trial. The effect of the doctor's testimony was not only to show that appellant was sane but also was an impeachment of the Oklahoma judgment. Dr. Hutcheson was the only witness the State *Page 480 
used as an expert; the other witnesses were non-expert, and consisted of two farmers whom appellant attacked by attempting to shoot them, after the rape, while he was attempting to escape, and who arrested him and delivered him into the custody of the officers, the sheriff of the county, a deputy sheriff, and a captain of the Texas Rangers. These non-expert witnesses expressed the opinion that, from their observation of appellant while under arrest and in custody, he was of sound mind. Such non-expert witnesses detailed no specific facts, conversation, acts, or conduct on the part of appellant upon which, and as a result of which, they based their opinion. The appellant offered no testimony, but relied upon the presumption of insanity mentioned.
If we correctly comprehend appellant's position, it is that the facts are insufficient to overcome the presumption of insanity, and that the doctor's testimony being only an impeachment of the Oklahoma judgment of insanity, it established no fact, for, under the rule or law stated, the adjudication in the State of Oklahoma was final and irrefutable and the only way the State could overcome the effect of the Oklahoma judgment was to show a recovery by appellant of his sanity since that time and prior to, or at the time of, the commission of the crime. Appellant takes the further position that the testimony of the non-expert witnesses is insufficient to overcome the presumption of insanity because such testimony constituted expressions of opinion only by the witnesses, without first stating the facts as a predicate for and upon which the conclusion was arrived at. In this connection, and in support of his contention, appellant takes the position that it has always been the rule in this State that non-expert witnesses are allowed to express the opinion that a person was of unsound mind after first acquainting the jury with the facts upon which the opinion is expressed, and that the same rule should be applied to non-expert witnesses testifying to the sanity of an accused who has been adjudged to be an insane person; in other words, that, if non-expert witnesses are required to state the facts upon which they base the opinion that a person is insane in order to overcome the presumption of sanity, the same rule should be applied to witnesses testifying to the sanity of an adjudicated lunatic, in order to overcome the presumption of insanity of such persons. Appellant insists that, when such rule is here applied, the State's testimony is insufficient because the non-expert witnesses testifying to his present sanity stated no facts, circumstances, acts, or conduct on the part of appellant which caused them to believe that he had regained his sanity. *Page 481 
No objection was reserved to the admission of the testimony of the non-expert witnesses; hence the only question before us is the probative force of the testimony. The weight to be given to the testimony is always the province of the jury and is never for this court. As is said in 18 Tex. Jur., page 464, Sec. 343: "The decisions emphasize that the insanity of the defendant is peculiarly a question for the jury, and their finding against the accused * * * * * is generally conclusive." In this connection, note should be taken of the fact that it is the abnormal acts and conduct on the part of an individual that lead to the conclusion that he is of unsound mind, while, on the contrary, so long as one appears, acts, and conducts himself as a normal person, there is nothing to detail or to point out upon what basis an opinion of sanity of that person can be expressed.
The non-expert witnesses having been permitted to express the opinion that the appellant was of sound mind — based upon their observation of him immediately after the commission of the crime by him — this court would not be authorized to say that the jury was unwarranted in accepting such testimony. It follows, then, that the facts upon the question of appellant's mental condition at the time of the crime were sufficient as a matter of law to authorize the jury's conclusion against him, and the motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.